PER CURIAM:
Frederick Hamilton Banks, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court, but we modify the dismissal to reflect that it is without prejudice. Banks v. Stansberry, No. 5:07-hc-02023-D (E.D.N.C. Apr. 2, 2007). We dispense with oral argument because the *164facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED AS MODIFIED.